687 N.W.2d 297 (2004)
City of Novi
v.
Robert Adell Children's Funded Trust.
No. 122985.
Supreme Court of Michigan.
October 7, 2004.
SC: 122985, COA: 223944.
By order of November 18, 2003, the application for leave to appeal the October 4, 2002 judgment of the Court of Appeals was held in abeyance pending the decision in County of Wayne v. Hathcock (Docket Nos. 124070-124078). On order of the Court, the decision in that case having been issued on July 30, 2004, 471 Mich. 445, 684 N.W.2d 765 (2004), the application is again considered, and it is GRANTED.